PD-1232-15                                                        PD-1232-15
                                                                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                            Transmitted 9/17/2015 11:11:16 PM
                                                                              Accepted 9/22/2015 11:57:50 AM
                                     No.                                                       ABEL ACOSTA
                                                                                                       CLERK
______________________________________________________________________________


                        IN THE COURT OF CRIMINAL APPEALS
                                    FOR THE
                             STATE OF TEXAS AT AUSTIN

_____________________________________________________________________

NEVA JANE GONZALES                          §              APPELLANT

           V.                                §

STATE OF TEXAS                               §             APPELLEE

 ______________________________________________________________________

   MOTION TO EXTEND TIME FOR FILING PETITION FOR DISCRETIONARY

                                          REVIEW

       COMES NOW NEVA JANE GONZALES Appellant in the above entitled and

numbered cause and moves the court to extend the time for filing his petition for discretionary

review and in support thereof would show the court as follows:

       Appellant was convicted of the felony of murder in cause number 1376224 in the

232nd District Court of Harris County and assessed a punishment of imprisonment for life in

the Institutional Division on February 13, 2014. Appeal was perfected on February 13, 2014.

       ppellant’s conviction was affirmed in an opinion of the Fourteenth Court of Appeals

in Cause No. 14-14-00204-CR, delivered August 13, 2015. No motion for rehearing was

filed. Appellant’s petition for discretionary review was due on September 14, 2015.




             September 22, 2015
        Counsel has been unable to complete the petition because of several other Appellate

briefs he has been preparing .

       Appellant is requesting an extension of time of 30 days to file the petition, until

October 14, 2015.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be granted.

                                                   Respectfully submitted,




                                            ____/s/ J. Sidney Crowley _________________
                                               J. SIDNEY CROWLEY
                                                214 Morton St.
                                                 Richmond, Texas 77469
                                               (713) 232-8332
                                                TBC No. 05170200
                                               ATTORNEY FOR APPELLANT




                                 CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument was electronically

served on the Harris County District Attorney’s Office this the 18th day of September, 2015.




                                                   ____/s/ J. Sidney Crowley______

                                              2